UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6986



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRIAN ANTWANINE JOHNSON, a/k/a Fudd,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-283-A, CA-03-19-A)


Submitted:   November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Antwanine Johnson, Appellant Pro Se. Gordon Dean Kromberg,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brian Antwanine Johnson seeks to appeal the district court’s

orders denying relief on his motions filed under 28 U.S.C. § 2255

(2000), and Fed. R. Civ. P. 59(e).        The orders are not appealable

unless   a   circuit   justice   or   judge   issues   a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).           A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).           We have independently

reviewed the record and conclude that Johnson has not made the

requisite showing.      Accordingly, we deny Johnson’s motion for a

certificate of appealability and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                  DISMISSED




                                      2